Citation Nr: 0419845	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-06 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than August 7, 
1998, for the grant of a 100 percent evaluation for post-
traumatic stress disorder.

2.  Entitlement to special monthly compensation benefits 
based on the need for regular aid and attendance or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted a 100 percent evaluation for 
post-traumatic stress disorder, effective December 17, 1998, 
and denied entitlement to special monthly compensation 
benefits based on the need for regular aid and attendance or 
at the housebound rate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a March 2003 decision, the Board granted an earlier 
effective date of August 7, 1998, for the award of a 
100 percent evaluation for post-traumatic stress disorder.  
The Board deferred the issue of entitlement to special 
monthly compensation benefits based on the need for regular 
aid and attendance or at the housebound rate, which will be 
discussed separately from the earlier effective date claim, 
as it was not part of the March 2003 Board decision.  

The veteran appealed the March 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2003, the veteran and the Secretary of VA 
(parties) filed a joint motion to vacate the March 2003 Board 
decision and remand it, asserting that the Board had failed 
to ensure that the requirements set forth in VA's amended 
duty to notify statute and regulations had been met as to the 
veteran's claim for an earlier effective date for the grant 
of the 100 percent evaluation for post-traumatic stress 
disorder.  The Court granted the joint motion that same 
month.  The case has been returned to the Board for further 
appellate review.

Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  

In this case, the veteran has not been provided with the 
requisite notice of the evidence necessary to substantiate 
both his claims of entitlement to an effective date earlier 
than August 7, 1998, for the grant of a 100 percent 
evaluation for post-traumatic stress disorder and entitlement 
to special monthly compensation benefits based on the need 
for regular aid and attendance or at the housebound rate and, 
in the same document, which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf in connection with these 
claims.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the veteran has not been 
requested to provide any evidence in his possession that 
pertains to the claims.  Thus, the veteran must be provided 
with the above notice prior to the Board's consideration of 
the claims.

Second, at the time of the March 2003 Board decision, the 
Board's regulations provided that if further evidence, 
clarification of the evidence, correction of a procedural 
defect, or any other action was essential for a proper 
appellate decision, a Veterans Law Judge or panel of Veterans 
Law Judges, could direct Board personnel to undertake the 
action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  In accordance with this 
regulation, the Board sought a medical examination to 
determine whether the veteran's post-traumatic stress 
disorder made him incapable of handling his routine 
activities of daily living without the aid and attendance of 
another and/or whether the veteran was confined to his home 
due to the service-connected post-traumatic stress disorder.  
An examination was conducted in April 2004, which examination 
has been associated with the claims file.  

However, in a May 2003 decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) issued a 
decision in Disabled American Veterans, et al v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), which 
determined that the regulation that allowed the Board to 
develop claims, 38 C.F.R. § 19.9(a)(2) (2002), was invalid.  
Specifically, the Federal Circuit stated that this regulation 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration without having to 
obtain a waiver from the claimant, which was contrary to 
38 U.S.C. § 7104(a).  

In this case, the April 2004 examination report was received 
at the Board in May 2004.  While the examination report was 
considered by the RO in an April 2004 rating decision, it was 
not considered in connection with the veteran's claim for 
entitlement to special monthly compensation benefits based on 
the need for regular aid and attendance or at the housebound 
rate.  Rather, the April 2004 rating decision addressed 
whether the veteran was competent for VA purposes.  Based 
upon the holding in Disabled American Veterans, the Board 
cannot consider the April 2004 VA examination report in its 
consideration of the veteran's claim for entitlement to 
special monthly compensation benefits without the RO having 
first considered the examination report, as there is no 
waiver from the veteran or his representative.

Further, the examination report failed to answer the 
questions posed by the Board-here, whether the veteran (1) 
was capable of handling his routine activities of daily 
living without the aid and attendance of another due to the 
service-connected post-traumatic stress disorder and/or (2) 
the veteran was confined to his home due to the service-
connected post-traumatic stress disorder.  Thus, these 
questions must be answered prior to the Board's consideration 
of this claim.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claims for entitlement 
to an effective date earlier than August 
7, 1998, for the grant of a 100 percent 
evaluation for post-traumatic stress 
disorder and entitlement to special 
monthly compensation benefits based on 
the need for regular aid and attendance 
or at the housebound rate and informing 
him of which information and evidence he 
was to provide to VA and which 
information and evidence VA would attempt 
to obtain on his behalf.  Additionally, 
the veteran should be informed to provide 
any evidence in his possession that 
pertains to the claims.  

2.  Schedule the veteran for a VA aid and 
attendance examination to determine 
whether the veteran is capable of 
handling his routine activities of daily 
living without the aid and attendance of 
another individual  The examiner should 
also comment on whether the veteran is 
confined to his home due to his service-
connected post-traumatic stress disorder 
symptoms.  Any opinion expressed in the 
examination report should be accompanied 
by a written rationale with evidence in 
the claims file and/or sound medical 
principles.

3.  Readjudicate the claims for 
entitlement to an effective date earlier 
than August 7, 1998, for the grant of a 
100 percent evaluation for post-traumatic 
stress disorder and entitlement to 
special monthly compensation benefits 
based on the need for regular aid and 
attendance or at the housebound rate.  

4.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall, 11 Vet. App. at 271.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


